REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As relevant prior art, the examiner cites Campbell et al. (US 2007/0088414 A1), which was cited previously in the prosecution history of the instant application. Campbell et al. (hereafter referred to as Campbell) is drawn to intradermal administration of an active agent in a lipid particle, as of Campbell, title and abstract. The active agent may be carboplatin, as of Campbell, paragraph 0063. Campbell teaches administration of decoy particles (i.e. particles not containing active agent) prior to administration of carboplatin, as of Campbell, paragraphs 0063 and 0273. Paragraph 0273 of Campbell has been reproduced in part below.

    PNG
    media_image1.png
    352
    458
    media_image1.png
    Greyscale

The instant claims were previously rejected as obvious over Campbell. However, this rejection has been withdrawn in view of results presented in declarations submitted in the file wrapper of the instant application. The examiner has provided the following explanation in order to explain the withdrawal of the previously applied rejection over Campbell.
Claim 2 requires administration of two distinct biocompatible nanoparticles, as well as the pharmaceutical agent in a nanoparticle. Campbell appears to teach administering a single biocompatible nanoparticle other than the particle comprising the active agent, as of the examples of Campbell, as of e.g. paragraph 0273 of Campbell, reproduced above. Also, it is unclear as to what the zeta potential of the decoy particle in Campbell actually is.
In the prior office action, the examiner made the case that it would have been prima facie obvious for the skilled artisan to have modified Campbell to have used at least two distinct biocompatible decoy nanoparticles. See the paragraph bridging pages 4-6 of the prior office action mailed on 1 October 2021. 
In response to this, a declaration under 37 C.F.R. 1.132 has been submitted on 1 March 2022. In this declaration, declarant has presented experimental evidence comparing the claimed method, comprising the administration of two distinct biocompatible decoy nanoparticles along with the drug nanoparticle, against a prior art comparative example comprising administering a single distinct biocompatible decoy nanoparticle along with the drug nanoparticle. Declarant compared the following methods, and obtained the following data, as of page 7 of the declaration, figure and caption reproduced below and annotated by the examiner.

    PNG
    media_image2.png
    415
    658
    media_image2.png
    Greyscale

The first biocompatible nanoparticle refers to a particle comprising cholesterol and succinyl-phosphatidylethnolamine and having a zeta potential of -87 mV, as of pages 1-2 of the declaration.
The second biocompatible nanoparticle refers to a nanoparticle comprising cholesterol and succinyl-phosphatidylethnolamine, which is derivatized with N-acetylgalactosamine, and having a zeta potential of -100 mV, as of pages 2-3 of the declaration.
In order to overcome a prior art rejection based upon unexpected results, the claimed invention must be compared with the closest prior art. See MPEP 716.02(e). In this case, the comparative examples in the declaration appear to be at least as close to the claimed invention as the example of Campbell, paragraph 0273. The example of Campbell, like the comparative example in the declaration, has only a single distinct biocompatible nanoparticle, as opposed to the required two distinct biocompatible nanoparticles. As such, the comparative examples in the declaration are at least as close to the claimed invention as is the method of Campbell.
In order to overcome a prima facie case of obviousness based upon unexpected results, the data must show unexpected superiority of the claimed invention as compared with the prior art and/or comparative examples. The examiner takes the position that this has been met. The claimed method and comparative examples comprise administering biocompatible nanoparticles about 10 minutes prior to administration of nanoparticles known by the trade name “ONIVYDE.” The nanoparticles with the trade name “ONIVYDE” are nanoparticles comprising CPT-11, which is an anti-cancer drug also known as irinotecan; see page 3 of the declaration on 1 March 2022. These particles were injected into mice with cancer. In the inventive example, a combination of a first biocompatible nanoparticle and a second biocompatible nanoparticle was administered prior to the ONIVYDE nanoparticle. In contrast, in the comparative examples, only one type of biocompatible nanoparticle was administered prior to the ONIVYDE nanoparticle.
The above-reproduced figure from the declaration shows that at 29 and 32 days, the combination of the first biocompatible nanoparticle and the second biocompatible with ONIVYDE nanoparticles results in less increase in tumor size as compared with ONIVYDE nanoparticles by themselves, ONIVYDE nanoparticles in combination with the first biocompatible nanoparticles by themselves, and ONIVYDE nanoparticles in combination with the second biocompatible nanoparticles by themselves.
Additionally, the examiner takes the position that in this declaration, declarant did clearly show that in the inventive example comprising two distinct biocompatible nanoparticles, the total mass per kg of body weight of biocompatible nanoparticles is the same as that in the comparative examples comprising one distinct biocompatible nanoparticle. As such, the above-reproduced data appear to clearly show that the improved effectiveness of the claimed method using two distinct nanoparticles as compared with one distinct nanoparticle is not due to the fact that different total amounts of biocompatible nanoparticles were administered. The issue regarding the mass of the biocompatible nanoparticles was previously discussed in the office communication on 11 March 2022 and the interview summary mailed on 22 March 2022.
As such, declarant has shown that the claimed method, comprising administration of two distinct biocompatible nanoparticles, has unexpectedly superior results as compared with a comparative method comprising administration of one distinct type of biocompatible nanoparticles.
The examiner further takes the position that, even if, purely en arguendo, the skilled artisan would have been motivated to have modified Campbell to have included two distinct biocompatible decoy nanoparticles, there would have been no motivation for the skilled artisan to have used a second population of decoy nanoparticles having both a negative zeta potential a difference in zeta potential of at least 10 mV as compared with the zeta potential of the first biocompatible decoy nanoparticles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 27 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,391,058;
US Patent 10,413,509
US Patent 10,765,632
US application serial number 16/554,765 (now US Patent 11,357,724)
 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612